Citation Nr: 1404135	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945.  He died in June 1999, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision RO in Houston, Texas that denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)), and denied burial benefits.

In July 2013, the appellant testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript of this hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Review of the claims folder reveals that additional development must be undertaken by the RO/AMC before a final decision can be issued on these claims.

The appellant essentially contends that the Veteran's longstanding skin lesion of the face was incurred in service, and led to his death from lung and prostate cancer.

Post-service medical records reflect that during his lifetime, the Veteran was treated for chronic discoid lupus erythematosus of the face.  

The RO most recently denied the Veteran's claim for entitlement to service connection for this skin disorder in an unappealed February 1981 rating decision.  

The Veteran's death certificate reveals that he died in June 1999 at Columbia East Hospital in Houston, where he was an inpatient.  His terminal medical records are not on file and must be obtained and associated with the claims file.

Testimony from the appellant indicates that the Veteran received VA treatment for his facial lesion for many years, and was diagnosed with lung and/or prostate cancer in June 1998.  As there are no medical records on file dated between January 1984 and the date of the Veteran's death in June 1999, the RO/AMC should attempt to obtain any additional relevant VA or private treatment records dated during this period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).  

Further, although an April 2009 letter provided the appellant with notice of how to substantiate a claim for service connection for the cause of the Veteran's death, it incorrectly stated that "During the veteran's lifetime, service connection was established for any condition."  In fact, during his lifetime, the Veteran had no established service-connected disabilities.  In light of the foregoing, remand is necessary so the RO/AMC can send the appellant complete, proper notice of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death.  

Lastly, as the appellant's application for burial benefits is intertwined with her claim of service connection for the cause of the Veteran's death, a decision with respect to the claimed burial benefits should be held in abeyance, pending additional development and readjudication of her claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinki, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.   Send the appellant a corrected notice letter regarding her claims for service connection for the cause of the Veteran's death and for entitlement to burial benefits.  

2.  With any necessary releases, the RO/AMC should attempt to obtain any additional relevant private medical records from the Veteran's terminal hospitalization at Columbia East Hospital prior to his death in June 1999, and associate them with the claims file.  Also obtain any relevant VA or private treatment records dated from January 1984 to June 1999.

3.  Finally, after conducting any additionally indicated action, readjudicate the appellant's claims on appeal. If the claims remain denied, provide her and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



